Exhibit 10.10.1

Summary Sheet for Director Fees

In December 2008, the Compensation Committee determined that the fees payable to
directors in 2009 would remain the same as those paid in 2008. Accordingly, for
2009:

 

 

 

 

•

the chairman of the Board will receive an annual retainer of $49,000, the
chairman of the Audit Committee will receive an annual retainer of $34,000 and
each non-employee member of the Board, other than the chairman of the Board and
the chairman of the Audit Committee, will receive an annual retainer of $24,000,
in each case payable in quarterly installments.

 

 

 

 

•

each non-employee member of the Board will received $1,000 for each Board
meeting attended in person and $500 for each telephonic meeting of the Board
attended, and $1,000 for each committee meeting attended in person and $500 for
each telephonic meeting of the committee attended of which such non-employee
member of the Board is a member; however, no fee will be payable for telephonic
board and committee meetings that last less than 30 minutes.

Directors are eligible to receive awards pursuant to the 2006 Equity Incentive
Plan. Options are automatically granted to each person who is re-elected or
continues as a non-employee director at the annual meeting of shareholders of
the Company as follows: the Chairman is granted options to purchase 12,000
shares of common stock and the other non-employee directors each are granted
options to purchase 10,000 shares of common stock. The exercise price will be
equal to the closing price of the common stock of the Company on the date of the
annual meeting. The options will vest in three equal, annual installments
beginning one year after the date of grant, except that they will become
immediately exercisable upon a “change in control” as defined in the 2006 Equity
Incentive Plan or upon the death or disability of the recipient, and will expire
ten years after the date of grant, unless terminated earlier by the terms of the
option.

Directors are also eligible to participate in the Non-Employee Directors Stock
Fee Election Program (the “Program”) under the Company’s 2006 Equity Incentive
Plan. The Program gives each non-employee director the right under the Incentive
Plan to elect to have some or all of his quarterly director fees paid in shares
of the Company’s common stock rather than cash. The minimum amount that can be
the subject of such election by a director is 25% of his quarterly director
fees. The shares to be issued will be valued based on the last reported sale
price of the common stock as reported on The Nasdaq Global Market on the first
business day of each calendar quarter when quarterly director fees are paid. The
number of shares that will be issued for any such quarterly director fees with
respect to which an election is in effect will be equal to the amount of the
election divided by the applicable last sale price. No fractional shares will be
issued and a director will receive cash in lieu of any fractional shares. That
portion of the quarterly director fees for which no election is in effect will
continue to be paid in cash. The shares so purchased will be deemed fully vested
as of the quarterly payment date.

Under the Non-Employee Director and Executive Officer Stock Purchase Program,
directors may purchase common stock directly from the Corporation at the last
reported sale price on the date that the election to purchase is made.

--------------------------------------------------------------------------------